Title: To Thomas Jefferson from John Patterson, 26 March 1825
From: Patterson, John
To: Jefferson, Thomas


Dear Sir
Atamasco
26. March 1825.
Your letter of the 22d Inst found me in town & I applied immediately to the friend of Professor Pattison for the information you asked for. The Atonomical Museum was purchased by the Faculty of the Medical college at Balto for $8000, & it was previously valued to that amount by two of the most eminent physicians of the City, neither of them being connected with the institution. The Professor himself sailed for Europe a few days before your letter was received for  the benefit of his health, that has been for same time indifferent, or I would have made such inquiries of him, as might have tended to facilitate the acquisition of Anotomical preparations, requisite for the University—I am extremely gratified to learn that your labours have been rewarded by such entire success, & that the University is now, in a condition to gratify every wish you had for it. I feel proud of even the little share I had in erecting this monument to the cause of liberal opinion science & litterature, among my former neighbours, and amidst friends whom I can never cease to love & respect. I have been informed that a publication appeared in the Washington papers soon after the arrival of the Professors, announcing the qualifications & terms for admission to the University. It has not been republished in our Baltimore papers, nor in the National Gazette at Philada the only  ones I take & I have not yet seen it—will you have the goodness to desire Mr Brockenbrough to send me a copy of it, directed to Pikesville Md if he have one to spare—My object in making the request, is twofold, I am often applied to for information by persons desirous of placing their sons in the Institution, and I have under my own charge two boys, whose education has been the object of my anxious care & attention for some years. the one a lad now in his fifteenth, whom you perhaps recollect an orphan that lived in my house in Virginia, he is now reading Cicero’s orations, Dalzells lyræca Majora, is studying algebra. the other is the youngest son of our friend Peter Carr who has been in my family  about four years, is in his fourteenth year,  reading Sallust & græca majora, & has made good progress in Arithmetic I am satisfied with their advancement, and think that one year more of study in a very good school where they now are would qualify them to enter the higher studies at the University. The elder of the two I intend to educate for the Bar, where with a competent education & industry he may make his way—The other must be controlled of course by the wishes of his Mother—Your’s with great esteem & affectionJno Patterson